EXHIBIT 10.09

CAPSTEAD MORTGAGE CORPORATION

40,000 Capital Securities

Fixed/Floating Rate Capital Securities

(Liquidation Amount $1,000.00 per Capital Security)

PLACEMENT AGREEMENT

 

 

December 6, 2005

FTN Financial Capital Markets

845 Crossover Lane, Suite 150

Memphis, Tennessee 38117

Keefe, Bruyette & Woods, Inc.

787 7th Avenue

4th Floor

New York, New York 10019

Ladies and Gentlemen:

Capstead Mortgage Corporation, a Maryland corporation (the “Company”), and its
financing subsidiary, Capstead Mortgage Trust II, a Delaware statutory trust
(the “Trust,” and hereinafter together with the Company, the “Offerors”), hereby
confirm their agreement (this “Agreement”) with you as placement agents (the
“Placement Agents”), as follows:

Section 1. Issuance and Sale of Securities.

1.1. Introduction.

The Offerors propose to issue and sell at the Closing (as defined in
Section 2.3.1 hereof) 40,000 of the Trust’s Fixed/Floating Rate Capital
Securities, with a liquidation amount of $1,000.00 per capital security (the
“Capital Securities”), to First Tennessee Bank National Association, a national
banking association organized under the laws of the United States of America and
Preferred Term Securities XX, Ltd., a company with limited liability established
under the laws of the Cayman Islands (the “Purchasers”) pursuant to the terms of
Subscription Agreements entered into, or to be entered into on or prior to the
Closing Date (as defined in Section 2.3.1 hereof), between the Offerors and the
Purchasers (the “Subscription Agreements”), the forms of which are attached
hereto as Exhibit A-1 and Exhibit A-2 and incorporated herein by this reference.

1.2. Operative Agreements.

The entire proceeds from the sale by the Trust to the holders of the Capital
Securities shall be combined with the entire proceeds from the sale by the Trust
to the Company of its common securities (the “Common Securities”), and shall be
used by the Trust to purchase $41,238,000.00 in principal amount of the
Fixed/Floating Rate Junior Subordinated Debentures (the “Debentures”) of the
Company.



--------------------------------------------------------------------------------

The Capital Securities and the Common Securities for the Trust shall be issued
pursuant to an Amended and Restated Declaration of Trust among WTC, as Delaware
trustee (the “Delaware Trustee”), WTC, as institutional trustee (the
“Institutional Trustee”), the Administrators named therein, and the Company, to
be dated as of the Closing Date and in substantially the form heretofore
delivered to the Placement Agents (the “Trust Agreement”). The Debentures shall
be issued pursuant to an Indenture (the “Indenture”), to be dated as of the
Closing Date, between the Company and WTC, as indenture trustee (the “Indenture
Trustee”). The documents identified in this Section 1.2 and in Section 1.1 are
referred to herein as the “Operative Documents.”

1.3. Rights of Purchasers.

The Capital Securities shall be offered and sold by the Trust directly to the
Purchasers without registration of any of the Capital Securities, the Debentures
under the Securities Act of 1933, as amended (the “Securities Act”), or any
other applicable securities laws in reliance upon exemptions from the
registration requirements of the Securities Act and other applicable securities
laws. The Offerors agree that this Agreement shall be incorporated by reference
into the Subscription Agreements and the Purchasers shall be entitled to each of
the benefits of the Placement Agents and the Purchasers under this Agreement and
shall be entitled to enforce obligations of the Offerors under this Agreement as
fully as if the Purchasers were parties to this Agreement. The Offerors and the
Placement Agents have entered into this Agreement to set forth their
understanding as to their relationship and their respective rights, duties and
obligations.

1.4. Legends.

Upon original issuance thereof, and until such time as the same is no longer
required under the applicable requirements of the Securities Act, the Capital
Securities and Debentures certificates shall each contain a legend as required
pursuant to any of the Operative Documents.

Section 2. Purchase of Capital Securities.

2.1. Exclusive Rights; Purchase Price.

From the date hereof until the Closing Date (which date may be extended by
mutual agreement of the Offerors and the Placement Agents), the Offerors hereby
grant to the Placement Agents the exclusive right to arrange for the sale of the
Capital Securities to the Purchasers at a purchase price of $1,000.00 per
Capital Security.

2.2. Subscription Agreements.

The Offerors hereby agree to evidence their acceptance of the subscription by
countersigning a copy of each of the Subscription Agreements and returning the
same to the Placement Agents.

2.3. Closing and Delivery of Payment.

2.3.1. Closing; Closing Date.

The sale and purchase of the Capital Securities by the Offerors to the
Purchasers shall take place at a closing (the “Closing”) at the offices of
Lewis, Rice & Fingersh, L.C., at 10:00 a.m. (St. Louis time) on December 15,
2005, or such other business day as may be agreed upon by the Offerors and the
Placement Agents (the “Closing Date”); provided, however, that in no event shall
the Closing Date occur later than December 30, 2005 unless consented to by the
Purchasers. Payment by the Purchasers shall be payable in the manner set forth
in the Subscription Agreements and shall be made prior to or on the Closing
Date.



--------------------------------------------------------------------------------

2.3.2. Delivery.

The certificates for the Capital Securities shall be in definitive form, each
registered in the name of the applicable Purchaser, or Purchaser designee, and
in the aggregate amount of the Capital Securities purchased by the Purchaser.

2.3.3. Transfer Agent.

The Offerors shall deposit the certificates representing the Capital Securities
with the Institutional Trustee or other appropriate party prior to the Closing
Date.

2.4. Placement Agents’ Fees and Expenses.

2.4.1. Placement Agents’ Compensation.

Because the proceeds from the sale of the Capital Securities shall be used to
purchase the Debentures from the Company, the Company shall pay an aggregate of
$27.50 for each $1,000.00 of principal amount of Debentures sold to the Trust
(excluding the Debentures related to the Common Securities purchased by the
Company). Of this amount, $13.75 for each $1,000.00 of principal amount of
Debentures shall be payable to FTN Financial Capital Markets and $13.75 for each
$1,000.00 of principal amount of Debentures shall be payable to Keefe,
Bruyette & Woods, Inc. Such amount shall be delivered to WTC or such other
person designated by the Placement Agents on the Closing Date and shall be
allocated between and paid to the respective Placement Agents as directed by the
Placement Agents.

2.4.2. Costs and Expenses.

Whether or not this Agreement is terminated or the sale of the Capital
Securities is consummated, the Company hereby covenants and agrees that it shall
pay or cause to be paid (directly or by reimbursement) all reasonable costs and
expenses incident to the performance of the obligations of the Offerors under
this Agreement, including all fees, expenses and disbursements of counsel and
accountants for the Offerors; all reasonable expenses incurred by the Offerors
incident to the preparation, execution and delivery of the Trust Agreement and
the Indenture; and all other reasonable costs and expenses incurred by the
Offerors incident to the performance of the obligations of the Company hereunder
and under the Trust Agreement. The Placement Agents shall pay or cause to be
paid all costs and expenses incident to the performance of its obligations under
this Agreement, including all fees, expenses and disbursements of its counsel
and all other costs and expenses incurred by the Placement Agents incident to
the performance of its obligations hereunder.

2.5. Failure to Close.

If any of the conditions to the Closing specified in this Agreement shall not
have been fulfilled to the satisfaction of the Placement Agents or if the
Closing shall not have occurred on or before 10:00 a.m. (St. Louis time) on
December 30, 2005, then each party hereto, notwithstanding anything to the
contrary in this Agreement, shall be relieved of all further obligations under
this Agreement without thereby waiving any rights it may have by reason of such
nonfulfillment or failure; provided, however, that the obligations of the
parties under Sections 2.4.2, 7.5 and 9 shall not be so relieved and shall
continue in full force and effect.



--------------------------------------------------------------------------------

Section 3. Closing Conditions.

The obligations of the Purchasers and the Placement Agents on the Closing Date
shall be subject to the accuracy, at and as of the Closing Date, of the
representations and warranties of the Offerors contained in this Agreement, to
the accuracy, at and as of the Closing Date, of the statements of the Offerors
made in any certificates pursuant to this Agreement, to the performance by the
Offerors of their respective obligations under this Agreement, to compliance, at
and as of the Closing Date, by the Offerors with their respective agreements
herein contained, and to the following further conditions:

3.1. Opinions of Counsel.

On the Closing Date, the Placement Agents shall have received the following
favorable opinions, each dated as of the Closing Date: (a) from Andrews
Kurth LLP, counsel for the Company and addressed to the Purchasers, the
Placement Agents, the Offerors and WTC in substantially the form set forth on
Exhibit B-1 attached hereto and incorporated herein by this reference, (b) from
Hogan & Hartson L.L.P., Maryland counsel for the Company and addressed to the
Purchasers, the Placement Agents, the Offerors and WTC in substantially the form
set forth on Exhibit B-2 attached hereto and incorporated herein by this
reference, (c) from Richards, Layton & Finger, P.A., special Delaware counsel to
the Trust and addressed to the Purchasers, the Placement Agents and the
Offerors, in substantially the form set forth on Exhibit B-3 attached hereto and
incorporated herein by this reference and (d) from Lewis, Rice & Fingersh, L.C.,
special tax counsel to the Offerors, and addressed to the Placement Agents and
the Offerors, addressing the items set forth on Exhibit B-4 attached hereto and
incorporated herein by this reference, subject to the receipt by Lewis, Rice &
Fingersh, L.C. of a representation letter from the Company in the form set forth
in Exhibit B-4 completed in a manner reasonably satisfactory to Lewis, Rice &
Fingersh, L.C. (collectively, the “Offerors’ Counsel Opinions”). In rendering
the Offerors’ Counsel Opinions, counsel to the Offerors may rely as to factual
matters upon certificates or other documents furnished by officers, directors
and trustees of the Offerors (copies of which shall be delivered to the
Placement Agents and the Purchasers) and by government officials, and upon such
other documents as counsel to the Offerors may, in their reasonable opinion,
deem appropriate as a basis for the Offerors’ Counsel Opinions. Counsel to the
Offerors may specify the jurisdictions in which they are admitted to practice
and that they are not admitted to practice in any other jurisdiction and are not
experts in the law of any other jurisdiction. If the Offerors’ counsel is not
admitted to practice in the State of New York, the opinion of Offerors’ counsel
may assume, for purposes of the opinion, that the laws of the State of New York
are substantively identical, in all respects material to the opinion, to the
internal laws of the state in which such counsel is admitted to practice. Such
Offerors’ Counsel Opinions shall not state that they are to be governed or
qualified by, or that they are otherwise subject to, any treatise, written
policy or other document relating to legal opinions, including, without
limitation, the Legal Opinion Accord of the ABA Section of Business Law (1991).

3.2. Officer’s Certificate.

At the Closing Date, the Purchasers and the Placement Agents shall have received
certificates from an authorized officer of the Company, dated as of the Closing
Date, stating that (i) the representations and warranties of the Offerors set
forth in Section 5 hereof are true and correct as of the Closing Date and that
the Offerors have complied with all agreements and satisfied all conditions on
their part to be performed or satisfied at or prior to the Closing Date,
(ii) since the date of this Agreement the Offerors have not incurred any
liability or obligation, direct or contingent, or entered into any material
transactions, other than in the ordinary course of business, which is material
to the Offerors, and (iii) covering such other matters as the Placement Agents
may reasonably request.

3.3. Administrator’s Certificate.

At the Closing Date, the Purchasers and the Placement Agents shall have received
a certificate of one or more Administrators of the Trust, dated as of the
Closing Date, stating that the representations and



--------------------------------------------------------------------------------

warranties of the Trust set forth in Section 5 are true and correct as of the
Closing Date and that the Trust has complied with all agreements and satisfied
all conditions on its part to be performed or satisfied at or prior to the
Closing Date.

3.4. Purchase Permitted by Applicable Laws; Legal Investment.

The purchase of and payment for the Capital Securities as described in this
Agreement and pursuant to the Subscription Agreements shall (a) not be
prohibited by any applicable law or governmental regulation, (b) not subject the
Purchasers or the Placement Agents to any penalty or, in the reasonable judgment
of the Purchasers and the Placement Agents, other onerous conditions under or
pursuant to any applicable law or governmental regulation, and (c) be permitted
by the laws and regulations of the jurisdictions to which the Purchasers and the
Placement Agents are subject.

3.5. Consents and Permits.

The Company and the Trust shall have received all consents, permits and other
authorizations, and made all such filings and declarations, as may be required
from any person or entity pursuant to any law, statute, regulation or rule
(federal, state, local and foreign), or pursuant to any agreement, order or
decree to which the Company or the Trust is a party or to which either is
subject, in connection with the transactions contemplated by this Agreement.

3.6. Sale of Purchaser Securities.

Preferred Term Securities XX, Ltd. shall have sold securities issued by it in an
amount such that the net proceeds of such sale shall be (i) available on the
Closing Date and (ii) in an amount sufficient to purchase that portion of the
Capital Securities Preferred Term Securities XX, Ltd. agrees to purchase
pursuant to the Subscription Agreement to be entered into by it and all other
capital or similar securities contemplated to be purchased by Preferred Term
Securities XX, Ltd. in agreements similar to this Agreement and the Subscription
Agreement to be entered into by it.

3.7. Information.

Prior to or on the Closing Date, the Offerors shall have furnished to the
Placement Agents such further information, certificates, opinions and documents
addressed to the Purchasers and the Placement Agents, which the Placement Agents
may reasonably request, including, without limitation, a complete set of the
Operative Documents or any other documents or certificates required by this
Section 3; and all proceedings taken by the Offerors in connection with the
issuance, offer and sale of the Capital Securities as herein contemplated shall
be reasonably satisfactory in form and substance to the Placement Agents.

If any condition specified in this Section 3 shall not have been fulfilled when
and as required in this Agreement, or if any of the opinions or certificates
mentioned above or elsewhere in this Agreement shall not be reasonably
satisfactory in form and substance to the Placement Agents, this Agreement may
be terminated by the Placement Agents by notice to the Offerors at any time at
or prior to the Closing Date. Notice of such termination shall be given to the
Offerors in writing or by telephone or facsimile confirmed in writing.

Section 4. Conditions to the Offerors’ Obligations.

The obligations of the Offerors to sell the Capital Securities to the Purchasers
and consummate the transactions contemplated by this Agreement shall be subject
to the accuracy, at and as of the Closing Date, of the representations and
warranties of the Placement Agents contained in this Agreement and to the
following further conditions:



--------------------------------------------------------------------------------

4.1. Executed Agreement.

The Offerors shall have received from the Placement Agents an executed copy of
this Agreement.

4.2. Fulfillment of Other Obligations.

The Placement Agents shall have fulfilled all of their other obligations and
duties required to be fulfilled under this Agreement prior to or at the Closing.

Section 5. Representations and Warranties of the Offerors.

Except as set forth on the Disclosure Schedule (as defined in Section 11.1)
attached hereto, if any, the Offerors jointly and severally represent and
warrant to the Placement Agents and the Purchasers as of the date hereof and as
of the Closing Date as follows:

5.1. Securities Law Matters.

(a) Neither the Company nor the Trust, nor any of their “Affiliates” (as defined
in Rule 501(b) of Regulation D under the Securities Act (“Regulation D”)), nor
any person acting on any of their behalf has, directly or indirectly, made
offers or sales of any security, or solicited offers to buy any security, under
circumstances that would require the registration under the Securities Act of
any of the Capital Securities or the Debentures (collectively, the “Securities”)
or any other securities to be issued, or which may be issued, by Preferred Term
Securities XX, Ltd.

(b) Neither the Company nor the Trust, nor any of their Affiliates, nor any
person acting on its or their behalf has (i) other than the Placement Agents,
offered for sale or solicited offers to purchase the Securities, (ii) engaged in
any form of offering, general solicitation or general advertising (within the
meaning of Regulation D) in connection with any offer or sale of any of the
Securities, or (iii) engaged or will engage in any “directed selling efforts”
within the meaning of Regulation S of the Securities Act (“Regulation S”) with
respect to the Securities.

(c) The Securities satisfy the eligibility requirements of Rule 144A(d)(3) under
the Securities Act.

(d) Neither the Company nor the Trust is or, after giving effect to the offering
and sale of the Capital Securities and the consummation of the transactions
described in this Agreement, will be an “investment company” or an entity
“controlled” by an “investment company,” in each case within the meaning of
Section 3(a) of the Investment Company Act of 1940, as amended (the “Investment
Company Act”).

(e) Neither the Company nor the Trust has paid or agreed to pay to any person or
entity (other than the Placement Agents) any compensation for soliciting another
to purchase any of the Securities.



--------------------------------------------------------------------------------

(f) The Company is a “qualified purchaser” within the meaning of
section 2(a)(51) of the Investment Company Act and will purchase the Common
Securities for its own account.

5.2. Organization, Standing and Qualification of the Trust.

The Trust has been duly created and is validly existing in good standing as a
statutory trust under the Delaware Statutory Trust Act (the “Statutory Trust
Act”) with the power and authority to own property and to conduct the business
it transacts and proposes to transact and to enter into and perform its
obligations under the Operative Documents. The Trust is duly qualified to
transact business as a foreign entity and is in good standing in each
jurisdiction in which such qualification is necessary, except where the failure
to so qualify or be in good standing would not have a material adverse effect on
the Trust. The Trust is not a party to or otherwise bound by any agreement other
than the Operative Documents. The Trust is and will, under current law, be
classified for federal income tax purposes as a grantor trust and not as an
association taxable as a corporation.

5.3. Trust Agreement.

The Trust Agreement has been duly authorized by the Company and, on the Closing
Date, will have been duly executed and delivered by the Company and the
Administrators of the Trust, and, assuming due authorization, execution and
delivery by the Delaware Trustee and the Institutional Trustee, will be a valid
and binding obligation of the Company and such Administrators, enforceable
against them in accordance with its terms, subject to (a) applicable bankruptcy,
insolvency, moratorium, receivership, reorganization, liquidation and other laws
relating to or affecting creditors’ rights generally, and (b) general principles
of equity (regardless of whether considered and applied in a proceeding in
equity or at law) (“Bankruptcy and Equity”). Each of the Administrators of the
Trust is an employee or a director of the Company and has been duly authorized
by the Company to execute and deliver the Trust Agreement.

5.4. Indenture.

The Indenture has been duly authorized by the Company and, on the Closing Date,
will have been duly executed and delivered by the Company, and, assuming due
authorization, execution and delivery by the Indenture Trustee, will be a valid
and binding obligation of the Company enforceable against it in accordance with
its terms, subject to Bankruptcy and Equity.

5.5. Capital Securities and Common Securities.

The Capital Securities and the Common Securities have been duly authorized by
the Trust Agreement and, when issued and delivered against payment therefor on
the Closing Date to the Purchasers, in the case of the Capital Securities, and
to the Company, in the case of the Common Securities, will be validly issued and
represent undivided beneficial interests in the assets of the Trust. None of the
Capital Securities or the Common Securities is subject to preemptive or other
similar rights. On the Closing Date, all of the issued and outstanding Common
Securities will be directly owned by the Company free and clear of any pledge,
security interest, claim, lien or other encumbrance.

5.6. Debentures.

The Debentures have been duly authorized by the Company and, at the Closing
Date, will have been duly executed and delivered to the Indenture Trustee for
authentication in accordance with the Indenture, and, when authenticated in the
manner provided for in the Indenture and delivered against payment therefor by
the Trust, will constitute valid and binding obligations of the Company entitled
to the benefits of the Indenture enforceable against the Company in accordance
with their terms, subject to Bankruptcy and Equity.



--------------------------------------------------------------------------------

5.7. Power and Authority.

This Agreement has been duly authorized, executed and delivered by the Company
and the Trust and constitutes the valid and binding obligation of the Company
and the Trust, enforceable against the Company and the Trust in accordance with
its terms, subject to Bankruptcy and Equity.

5.8. No Defaults.

The Trust is not in violation of the Trust Agreement or, to the knowledge of the
Administrators, any provision of the Statutory Trust Act. The execution,
delivery and performance by the Company or the Trust of this Agreement or the
Operative Documents to which it is a party, and the consummation of the
transactions contemplated herein or therein and the use of the proceeds
therefrom, will not conflict with or constitute a breach of, or a default under,
or result in the creation or imposition of any lien, charge or other encumbrance
upon any property or assets of the Trust, the Company or any of the Company’s
Subsidiaries (as defined in Section 5.11 hereof) pursuant to any contract,
indenture, mortgage, loan agreement, note, lease or other instrument to which
the Trust, the Company or any of its Subsidiaries is a party or by which it or
any of them may be bound, or to which any of the property or assets of any of
them is subject, except for a conflict, breach, default, lien, charge or
encumbrance which could not, singly or in the aggregate, reasonably be expected
to have a Material Adverse Effect nor will such action result in any violation
of the Trust Agreement or the Statutory Trust Act or require the consent,
approval, authorization or order of any court or governmental agency or body. As
used herein, the term “Material Adverse Effect” means any one or more effects
that individually or in the aggregate (i) are material and adverse to the
Offerors’ ability to consummate the transactions contemplated herein or in the
Operative Documents, (ii) could cause the Company to fail to be organized or
operated in conformity with the requirements for qualification and taxation as a
real estate investment trust (“REIT”) under Sections 856 through 860 of the
Internal Revenue Code of 1986, as amended (the “Code”), or (iii) are material
and adverse to the financial condition, earnings, business, liabilities and
assets of the Company and its Subsidiaries taken as whole, whether or not
arising from transactions occurring in the ordinary course of business.

5.9. Organization, Standing and Qualification of the Company.

The Company has been duly incorporated and is validly existing as a corporation
in good standing under the laws of Maryland, with all requisite corporate power
and authority to own its properties and conduct the business it transacts and
proposes to transact, and is duly qualified to transact business and is in good
standing as a foreign corporation in each jurisdiction where the nature of its
activities requires such qualification, except where the failure of the Company
to be so qualified would not, singly or in the aggregate, have a Material
Adverse Effect.

5.10. Capital Stock of the Company.

All of the issued and outstanding shares of capital stock of the Company are
validly issued, fully paid and non-assessable; and none of the issued and
outstanding capital stock of the Company was issued in violation of any
preemptive or similar rights arising by operation of law, under the charter or
by-laws of such entity or under any agreement to which the Company is a party.



--------------------------------------------------------------------------------

5.11. Subsidiaries of the Company.

The Company has no “significant subsidiaries” (as defined in Section 1-02(w) of
Regulation S-X to the Securities Act.

5.12. Permits.

The Company and each of its subsidiaries (as defined in Section 1-02(x) of
Regulation S-X to the Securities Act) (the “Subsidiaries”) have all requisite
power and authority, and all necessary authorizations, approvals, orders,
licenses, certificates and permits of and from regulatory or governmental
officials, bodies and tribunals, to own or lease their respective properties and
to conduct their respective businesses as now being conducted, except such
authorizations, approvals, orders, licenses, certificates and permits which, if
not obtained and maintained, would not, singly or in the aggregate, have a
Material Adverse Effect, and neither the Company nor any of its Subsidiaries has
received any notice of proceedings relating to the revocation or modification of
any such authorizations, approvals, orders, licenses, certificates or permits
which, singly or in the aggregate, if the failure to be so licensed or approved
is the subject of an unfavorable decision, ruling or finding, would, singly or
in the aggregate, have a Material Adverse Effect; and the Company and its
Subsidiaries are in compliance with all applicable laws, rules, regulations and
orders and consents, the violation of which would, singly or in the aggregate,
have a Material Adverse Effect.

5.13. Conflicts, Authorizations and Approvals.

Neither the Company nor any of its Subsidiaries is in violation of its
respective articles or certificate of incorporation, charter or by-laws or
similar organizational documents or in default in the performance or observance
of any obligation, agreement, covenant or condition contained in any contract,
indenture, mortgage, loan agreement, note, lease or other agreement or
instrument to which either the Company or any of its Subsidiaries is a party, or
by which it or any of them may be bound or to which any of the property or
assets of the Company or any of its Subsidiaries is subject, the effect of which
violation or default in performance or observance would have, singly or in the
aggregate, a Material Adverse Effect.

5.14. Financial Statements.

(a) The consolidated balance sheets of the Company and all of its Subsidiaries
as of December 31, 2004 and December 31, 2003 and related consolidated income
statements and statements of changes in shareholders’ equity for the three years
ended December 31, 2004 together with the notes thereto, and the consolidated
balance sheets of the Company and all of its Subsidiaries as of September 30,
2005 and the related consolidated income statements and statements of changes in
shareholders’ equity for the nine months then ended, copies of each of which
have been provided to the Placement Agents (together, the “Financial
Statements”), have been prepared in accordance with generally accepted
accounting principles applied on a consistent basis (“GAAP”) (except as may be
disclosed therein) and fairly present in all material respects the financial
position and the results of operations and changes in shareholders’ equity of
the Company and all of its Subsidiaries as of the dates and for the periods
indicated (subject, in the case of interim financial statements, to normal
recurring year-end adjustments, none of which shall be material).

(b) Since the respective dates of the Financial Statements, there has been
(i) no material adverse change or development with respect to the financial
condition or earnings of the Company and all of its Subsidiaries, taken as a
whole, or (ii) any dividend or distribution of any kind declared, paid or



--------------------------------------------------------------------------------

made by the Company on any class of its capital stock other than regular
quarterly dividends on the Company’s common stock, regular quarterly dividends
on the Company’s Series A preferred stock and regular monthly dividends on the
Company’s Series B preferred stock.

(c) The accountants of the Company who certified the Financial Statements are
independent public accountants of the Company and its Subsidiaries within the
meaning of the Securities Act and the rules and regulations thereunder.

(d) The books, records and accounts of the Company accurately and fairly
reflect, in reasonable detail, the transactions in, and dispositions of, the
assets of, and the results of operations of, the Company. The Company maintains
a system of internal accounting controls sufficient to provide reasonable
assurances that (i) transactions are executed in accordance with management’s
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in accordance with GAAP and to
maintain asset accountability, (iii) access to assets is permitted only in
accordance with management’s general or specific authorization, and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.

5.15. Exchange Act Reporting.

The reports filed with the Securities and Exchange Commission (the “Commission”)
by the Company under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) and the regulations thereunder at the time they were filed with
the Commission complied as to form in all material respects with the
requirements of the Exchange Act and such reports did not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances in which they were made, not misleading. Other than such
instruments, agreements, contracts and other documents as are filed as exhibits
to the Company’s Annual Report on Form 10-K, Quarterly Reports on Form 10-Q or
Current Reports on Form 8-K, there are no instruments, agreements, contracts or
documents of a character described in Item 601 of Regulation S-K promulgated by
the Commission to which the Company is a party, other than the Operative
Documents.

5.16. Governmental Matters.

Neither the Company nor any of its Subsidiaries is subject or is party to, or
has received any notice or advice that any of them may become subject or party
to, any investigation with respect to, any cease-and-desist order, agreement,
consent agreement, memorandum of understanding or other regulatory enforcement
action, proceeding or order with or by, or is a party to any commitment letter
or similar undertaking to, has adopted any board resolutions at the request of,
any government, governmental authority, agency or instrumentality or court,
domestic or foreign, having jurisdiction over the Company or its Subsidiaries or
their respective property or assets (collectively, the “Governmental Entities”)
that currently restricts in any material respect the conduct of their business
or that in any material manner relates to their capital adequacy, their ability
or authority to pay dividends or make distributions to their shareholders or
make payments of principal or interest on their debt obligations, their
management or their business. No filing with, or authorization, approval,
consent, license, order, registration, qualification or decree of, any
Governmental Entity, other than those that have been made or obtained, is
necessary or required for the performance by the Trust or the Company of their
respective obligations under the Operative Documents, as applicable, or the
consummation by the Trust and the Company of the



--------------------------------------------------------------------------------

transactions contemplated by the Operative Documents. Neither the Company nor
any of the Subsidiaries is currently unable to pay dividends or make
distributions to its shareholders with respect to any class of its equity
securities, or prohibited from paying principal or interest on its debt
obligations, due to a restriction or limitation, whether by statute, contract or
otherwise, and, in the reasonable judgment of the Company’s management, neither
the Company nor any of the Subsidiaries will be unable in the foreseeable future
to pay dividends or make distributions with respect to any class of equity
securities, or be prohibited from paying principal or interest on its debt
obligations, due to a restriction or limitation, whether by statute, contract or
otherwise.

5.17. No Undisclosed Liabilities.

Neither the Company nor any of its Subsidiaries has any material liability,
whether known or unknown, whether asserted or unasserted, whether absolute or
contingent, whether accrued or unaccrued, whether liquidated or unliquidated,
and whether due or to become due, including any liability for taxes (and there
is no past or present fact, situation, circumstance, condition or other basis
for any present or future action, suit, proceeding, hearing, charge, complaint,
claim or demand against the Company or its Subsidiaries giving rise to any such
liability) that, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect, except (i) for liabilities set forth in the
Financial Statements and (ii) normal fluctuation in the amount of the
liabilities referred to in clause (i) above occurring in the ordinary course of
business of the Company and all of its Subsidiaries since the date of the most
recent balance sheet included in the Financial Statements.

5.18. Litigation.

No charge, investigation, action, suit or proceeding is pending or, to the
knowledge of the Offerors, threatened, against or affecting the Company or its
Subsidiaries or any of their respective properties before or by any courts or
any regulatory, administrative or governmental official, commission, board,
agency or other authority or body, or any arbitrator, wherein an unfavorable
decision, ruling or finding could have, singly or in the aggregate, a Material
Adverse Effect.

5.19. Labor Matters.

No labor dispute with the employees of the Trust or the Company exists or, to
the knowledge of the executive officers of the Trust or the Company, is
imminent, except those which would not, singly or in the aggregate, have a
Material Adverse Effect.

5.20. Property.

Except as disclosed in the Company’s Exchange Act reports and for liens for
(i) taxes and other governmental charges and assessments which are not yet
delinquent or the amount of which is being contested in good faith by
appropriate proceedings; (ii) encumbrances in the nature of zoning restrictions,
easements, rights or restrictions of record on the use of real property;
(iii) statutory or common law liens to secure landlords, lessors or renters
under leases or rental agreements confined to the premises rented; (iv) liens
created under or in connection with asset securitizations, repurchase
agreements, warehouse credit facilities or other loan facilities; and (v) other
liens incurred in the ordinary course of business not material in amount, the
Company and each Subsidiary has good and marketable title to all of its
respective real and personal properties, in each case free and clear of all
liens and defects, except for those that would not, singly or in the aggregate,
have a Material Adverse Effect; and all of the leases and subleases under which
the Trust or any Subsidiary holds properties are in full force and effect,
except where the failure of such leases and subleases to be in full force and
effect would not, singly or in the aggregate, have a Material Adverse Effect;
and neither the Company nor any Subsidiary has any notice of any claim of any
sort that has been asserted by anyone adverse to the rights of a Subsidiary or
the



--------------------------------------------------------------------------------

Company under any such leases or subleases, or affecting or questioning the
rights of such entity to the continued possession of the leased or subleased
premises under any such lease or sublease, except for such claims that would
not, singly or in the aggregate, have a Material Adverse Effect.

5.21. Tax Matters.

(a) Commencing with its taxable year ended December 31, 1985 the Company has
been, and upon the completion of the transactions contemplated hereby, the
Company will continue to be, organized and operated in conformity with the
requirements for qualification and taxation as a REIT under Sections 856 through
860 of the Code, and the Company’s proposed method of operation will enable it
to continue to meet the requirements for qualification and taxation as a REIT
under the Code, and no actions have been taken (or not taken which are required
to be taken) which would reasonably be expected to cause such qualification to
be lost. The Company expects to continue to be organized and to operate in a
manner so as to qualify as a REIT in the taxable year ending December 31, 2005
and succeeding taxable years.

(b) The Company and each Subsidiary has timely and duly filed all Tax Returns
(as defined below) required to be filed by them, and all such Tax Returns are
true, correct and complete, except for such failures to timely file or
inaccuracies that would not, singly or in the aggregate, have a Material Adverse
Effect. The Company and each Subsidiary has timely and duly paid in full all
material Taxes (as defined below) required to be paid by them (whether or not
such amounts are shown as due on any Tax Return) and has timely and duly paid
all required estimated Tax payments in accordance with applicable law. There are
no federal, state, or other Tax audits or deficiency assessments proposed or
pending with respect to the Company or any Subsidiary, and, to the knowledge of
the Offerors, no such audits or assessments are threatened. As used herein, the
terms “Tax” or “Taxes” mean (i) all federal, state, local, and foreign taxes,
and other assessments of a similar nature (whether imposed directly or through
withholding), including any interest, additions to tax, or penalties applicable
thereto, imposed by any Governmental Entity, and (ii) all liabilities in respect
of such amounts arising as a result of being a member of any affiliated,
consolidated, combined, unitary or similar group, as a successor to another
person or by contract. As used herein, the term “Tax Returns” means all federal,
state, local, and foreign Tax returns, declarations, statements, reports,
schedules, forms, and information returns and any amendments thereto filed or
required to be filed with any Governmental Entity.

(c) To the knowledge of the Offerors, there are no rulemaking or similar
proceedings before the United States Internal Revenue Service or comparable
federal, state, local or foreign government bodies which involve or affect the
Company or any Subsidiary, which, if the subject of an action unfavorable to the
Company or any Subsidiary, could result in a Material Adverse Effect.

5.22. Insurance.

The Company and each Subsidiary and their respective assets and businesses are
insured by insurers of recognized financial responsibility against such losses
and risks and in such amounts in all material respects as are customary in the
businesses in which they are engaged or propose to engage after giving effect to
the transactions contemplated hereby. All policies of insurance and fidelity or
surety bonds insuring the Company and each Subsidiary or their respective
business, assets, employees, officers and directors are in full force and
effect. The Company and each Subsidiary are in compliance with the terms of such
policies and instruments in all material respects. The Company does not have
reason to



--------------------------------------------------------------------------------

believe that it or any Subsidiary will not be able to renew such existing
insurance coverage as and when such coverage expires or to obtain similar
coverage from similar insurers as may be necessary to continue their respective
business at a cost that would not have a Material Adverse Effect. Within the
past twelve months, neither the Company nor any Subsidiary has been denied any
insurance coverage which it has sought or for which it has applied.

5.23. Corporate Funds.

The Company or, to the knowledge of the Offerors, any person acting on behalf of
the Company, including, without limitation, any director, officer, agent or
employee of the Company, has not, directly or indirectly, while acting on behalf
of the Company (i) used any corporate funds for unlawful contributions, gifts,
entertainment or other unlawful expenses relating to political activity;
(ii) made any unlawful payment to foreign or domestic government officials or
employees or to foreign or domestic political parties or campaigns from
corporate funds; (iii) violated any provision of the Foreign Corrupt Practices
Act of 1977, as amended; or (iv) made any other unlawful payment.

5.24. Environmental Compliance.

(a) Except as would not, individually or in the aggregate, have a Material
Adverse Effect, (i) the Company and each Subsidiary have been and are in
compliance with applicable Environmental Laws (as defined below), (ii) neither
the Company nor any Subsidiary nor, to the knowledge of the Offerors, any other
owners of any of the real properties currently or previously owned, leased or
operated by the Company or any Subsidiary (the “Properties”) at any time or any
other party, has at any time released (as such term is defined in CERCLA (as
defined below)) or otherwise disposed of Hazardous Materials (as defined below)
on, to, in, under or from the Properties, (iii) neither the Company nor any
Subsidiary intends to use or will use the Properties or any subsequently
acquired properties, other than in compliance with applicable Environmental
Laws, (iv) neither the Company nor any Subsidiary has received any notice of, or
has any knowledge of any occurrence or circumstance which, with notice or
passage of time or both, would give rise to a claim under or pursuant to any
Environmental Law with respect to the Properties, or their respective assets or
arising out of the conduct of the Company or any Subsidiary, (v) none of the
Properties are included or, to the knowledge of the Offerors, proposed for
inclusion, on the National Priorities List issued pursuant to CERCLA by the
United States Environmental Protection Agency or, to the knowledge of the
Offerors, proposed for inclusion on any similar list or inventory issued
pursuant to any other Environmental Law or issued by any other Governmental
Entity, (vi) none of the Company, any Subsidiary, any of their respective agents
or, to the knowledge of the Offerors, any other person or entity for whose
conduct any of them is or may be held responsible, has generated, manufactured,
refined, transported, treated, stored, handled, disposed, transferred, produced
or processed any Hazardous Material at any of the Properties, except in
compliance with all applicable Environmental Laws, and has not transported or
arranged for the transport of any Hazardous Material from the Properties to
another property, except in compliance with all applicable Environmental Laws,
(vii) no lien has been imposed on the Properties by any Governmental Entity in
connection with the presence on or off such Property of any Hazardous Material,
and (vii) neither the Company nor any Subsidiary nor, to the knowledge of the
Offerors, any other person or entity for whose conduct the Company or any
Subsidiary is or may be held responsible, has entered into or been subject to
any consent decree, compliance order, or administrative order with respect to
the Properties or any facilities or improvements or any operations or activities
thereon.



--------------------------------------------------------------------------------

(b) As used herein, “Hazardous Materials” shall include, without limitation, any
flammable materials, explosives, radioactive materials, hazardous materials,
hazardous substances, hazardous wastes, toxic substances or related materials,
asbestos, petroleum, petroleum products and any hazardous material as defined by
any federal, state or local environmental law, statute, ordinance, rule or
regulation, including, without limitation, the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980, as amended, 42 U.S.C.
§§9601-9675 (“CERCLA”), the Hazardous Materials Transportation Act, as amended,
49 U.S.C. §§5101-5127, the Resource Conservation and Recovery Act, as amended,
42 U.S.C. §§6901-6992k, the Emergency Planning and Community Right-to-Know Act
of 1986, 42 U.S.C. §§11001-11050, the Toxic Substances Control Act, 15 U.S.C.
§§2602-2692, the Federal Insecticide, Fungicide and Rodenticide Act, 7 U.S.C.
§§136-136y, the Clean Air Act, 42 U.S.C. §§7401-7642, the Clean Water Act
(Federal Water Pollution Control Act), 33 U.S.C. §§1251-1387, the Safe Drinking
Water Act, 42 U.S.C. §§300f-300j-26, and the Occupational Safety and Health Act,
29 U.S.C. §§651-678, and any analogous state laws, as any of the above may be
amended from time to time and in the regulations promulgated pursuant to each of
the foregoing (including environmental statutes and laws not specifically
defined herein) (individually, an “Environmental Law” and collective, the
“Environmental Laws”) or by any Governmental Entity.

(c) In the ordinary course of their respective businesses, the Company and each
Subsidiary periodically review the effect of Environmental Laws on their
respective businesses, operations and properties, and periodically identify and
evaluate associated costs and liabilities (including, without limitation, any
capital or operating expenditures required for clean-up, closure of properties
or compliance with Environmental Laws or any permit, license or approval, any
related constraints on operating activities and any potential liabilities to
third parties). On the basis of such reviews and the amount of their respective
established reserves, the Company has reasonably concluded that such associated
costs and liabilities would not, individually or in the aggregate, have a
Material Adverse Effect.

5.25. OSHA Compliance.

Neither the Company nor any of its Subsidiaries is in violation of any federal
or state law or regulation relating to occupational safety and health, and the
Company and its Subsidiaries have received all permits, licenses or other
approvals required of them under applicable federal and state occupational
safety and health and environmental laws and regulations to conduct their
respective businesses, and the Company and each of its Subsidiaries are in
compliance with all terms and conditions of any such permit, license or
approval, except any such violation of law or regulation, failure to receive
required permits, licenses or other approvals or failure to comply with the
terms and conditions of such permits, licenses or approvals which would not,
singly or in the aggregate, result in a Material Adverse Effect.

Section 6. Representations and Warranties of the Placement Agents.

Each Placement Agent represents and warrants to the Offerors as to itself (but
not as to the other Placement Agent) as follows:

6.1. Organization, Standing and Qualification.

(a) FTN Financial Capital Markets is a division of First Tennessee Bank National
Association, a national banking association duly organized, validly existing and
in good standing under the laws of the United States, with full power and
authority to own, lease and operate its properties and conduct its



--------------------------------------------------------------------------------

business as currently being conducted. FTN Financial Capital Markets is duly
qualified to transact business as a foreign corporation and is in good standing
in each other jurisdiction in which it owns or leases property or conducts its
business so as to require such qualification and in which the failure to so
qualify would, individually or in the aggregate, have a material adverse effect
on the condition (financial or otherwise), earnings, business, prospects or
results of operations of FTN Financial Capital Markets.

(b) Keefe, Bruyette & Woods, Inc. is a corporation duly organized, validly
existing and in good standing under the laws of the State of New York, with full
power and authority to own, lease and operate its properties and conduct its
business as currently being conducted. Keefe, Bruyette & Woods, Inc. is duly
qualified to transact business as a foreign corporation and is in good standing
in each other jurisdiction in which it owns or leases property or conducts its
business so as to require such qualification and in which the failure to so
qualify would, individually or in the aggregate, have a material adverse effect
on the condition (financial or otherwise), earnings, business, prospects or
results of operations of Keefe, Bruyette & Woods, Inc.

6.2. Power and Authority.

The Placement Agent has all requisite power and authority to enter into this
Agreement, and this Agreement has been duly and validly authorized, executed and
delivered by the Placement Agent and constitutes the legal, valid and binding
agreement of the Placement Agent, enforceable against the Placement Agent in
accordance with its terms, subject to Bankruptcy and Equity and except as any
indemnification or contribution provisions thereof may be limited under
applicable securities laws. No filing with, or authorization, approval, consent,
license, order, registration, qualification or decree of, any Governmental
Entity, other than those that have been made or obtained, is necessary or
required for the performance by the Placement Agent of its obligations under
this Agreement or the consummation by the Placement Agent of the transactions
contemplated by this Agreement.

6.3. General Solicitation.

In the case of the offer and sale of the Capital Securities, no form of general
solicitation or general advertising was used by the Placement Agent or its
representatives including, but not limited to, advertisements, articles, notices
or other communications published in any newspaper, magazine or similar medium
or broadcast over television or radio or any seminar or meeting whose attendees
have been invited by any general solicitation or general advertising. Neither
the Placement Agent nor its representatives have engaged or will engage in any
“directed selling efforts” within the meaning of Regulation S with respect to
the Capital Securities.

6.4. Purchasers.

The Placement Agent has made such reasonable inquiry as is necessary to
determine that each Purchaser is acquiring the Capital Securities for its own
account, except as contemplated in Section 7.8 hereto, that the Purchasers do
not intend to distribute the Capital Securities in contravention of the
Securities Act or any other applicable securities laws and that Preferred Term
Securities XX, Ltd. is not a “U.S. person” as that term is defined under
Rule 902 of the Securities Act.

6.5. Qualified Purchasers.

The Placement Agent has not offered or sold and will not arrange for the offer
or sale of the Capital Securities except (a) to those the Placement Agent
reasonably believes are “qualified purchasers” within the meaning of
Section 2(a)(51) of the Investment Company Act and (b)(i) to those the Placement



--------------------------------------------------------------------------------

Agent reasonably believes are institutional “accredited investors” (as defined
in Rule 501(a)(1), (2), (3) or (7) of Regulation D), (ii) in an offshore
transaction complying with Rule 903 of Regulation S, or (iii) in any other
manner that does not require registration of the Capital Securities under the
Securities Act. In connection with each such sale, the Placement Agent has taken
or will take reasonable steps to ensure that the respective purchaser is aware
that (y) such sale is being made in reliance on an exemption under the
Securities Act and (z) future transfers of the Capital Securities will not be
made except in compliance with applicable securities laws.

6.6. Offering Circulars.

Neither the Placement Agent nor its representatives will include any non-public
information about the Company, the Trust or any of their Affiliates in any
registration statement, prospectus, offering circular or private placement
memorandum used in connection with any purchase of Capital Securities without
the prior written consent of the Trust and the Company.

Section 7. Covenants of the Offerors.

The Offerors covenant and agree with the Placement Agents and the Purchasers as
follows:

7.1. Compliance with Representations and Warranties.

During the period from the date of this Agreement to the Closing Date, the
Offerors shall use their best efforts and take all action necessary or
appropriate to cause their representations and warranties contained in Section 5
hereof to be true as of the Closing Date, after giving effect to the
transactions contemplated by this Agreement, as if made on and as of the Closing
Date.

7.2. Sale and Registration of Securities.

The Offerors and their Affiliates shall not nor shall any of them permit any
person acting on their behalf (other than the Placement Agents), to directly or
indirectly (i) sell, offer for sale or solicit offers to buy or otherwise
negotiate in respect of any security (as defined in the Securities Act) that
would or could be integrated with the sale of the Capital Securities in a manner
that would require the registration under the Securities Act of the Securities
or (ii) make offers or sales of any such Security, or solicit offers to buy any
such Security, under circumstances that would require the registration of any of
such Securities under the Securities Act.

7.3. Use of Proceeds.

The Trust shall use the proceeds from the sale of the Capital Securities and the
Common Securities to purchase the Debentures from the Company.

7.4. Investment Company.

The Offerors shall not engage, or permit any Subsidiary to engage, in any
activity which would cause it or any Subsidiary to be an “investment company”
under the provisions of the Investment Company Act.

7.5. Reimbursement of Expenses.

If the sale of the Capital Securities provided for herein is not consummated
(i) because any condition set forth in Section 3 hereof is not satisfied, or
(ii) because of any refusal, inability or failure on the part of the Company or
the Trust to perform any agreement herein or comply with any provision hereof
other than by reason of a breach by the Placement Agents, the Company shall
reimburse the



--------------------------------------------------------------------------------

Placement Agents upon demand for all of their pro rata share of out-of-pocket
expenses (including reasonable fees and disbursements of counsel) in an amount
not to exceed $50,000.00 that shall have been incurred by them in connection
with the proposed purchase and sale of the Capital Securities. Notwithstanding
the foregoing, the Company shall have no obligation to reimburse the Placement
Agents for their out-of-pocket expenses if the sale of the Capital Securities
fails to occur because the Placement Agents fail to fulfill a condition set
forth in Section 4.

7.6. Directed Selling Efforts, Solicitation and Advertising.

In connection with any offer or sale of any of the Securities, the Offerors
shall not, nor shall either of them permit any of their Affiliates or any person
acting on their behalf, other than the Placement Agents, to (i) engage in any
“directed selling efforts” within the meaning of Regulation S, or (ii) engage in
any form of general solicitation or general advertising (as defined in
Regulation D).

7.7. Compliance with Rule 144A(d)(4) under the Securities Act.

So long as any of the Securities are outstanding and are “restricted securities”
within the meaning of Rule 144(a)(3) under the Securities Act, the Offerors
will, during any period in which they are not subject to and in compliance with
Section 13 or 15(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), or the Offerors are not exempt from such reporting requirements
pursuant to and in compliance with Rule 12g3-2(b) under the Exchange Act,
provide to each holder of such restricted securities and to each prospective
purchaser (as designated by such holder) of such restricted securities, upon the
request of such holder or prospective purchaser in connection with any proposed
transfer, any information required to be provided by Rule 144A(d)(4) under the
Securities Act, if applicable. This covenant is intended to be for the benefit
of the holders, and the prospective purchasers designated by such holders, from
time to time of such restricted securities. The information provided by the
Offerors pursuant to this Section 7.7 will not, at the date thereof, contain any
untrue statement of a material fact or omit to state any material fact necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading.

7.8. Transfer Notice.

The Offerors acknowledge that First Tennessee Bank National Association (“First
Tennessee”) may transfer the Capital Securities that it is purchasing, in whole
or in part, at any time and from time to time following the Closing Date by
delivering the notice (the “Transfer Notice”) attached as Exhibit B to the
Master Custodian Agreement, dated May 27, 2004, as amended, and attached as
Exhibit A to the Subscription Agreement to which First Tennessee is a party. In
order to facilitate such transfer, the Company shall execute in blank five
additional Capital Securities certificates, to be delivered at Closing, such
certificates to be completed with the name of the transferee(s) to which the
Capital Securities, in whole or in part, will be transferred upon the receipt of
a Transfer Notice and authenticated by the Institutional Trustee at the time of
each such transfer.

7.9. Quarterly Reports.

Within 50 days of the end of each calendar year quarter and within 100 days of
the end of each calendar year during which the Debentures are issued and
outstanding, the Offerors shall submit to The Bank of New York a completed
quarterly report in the form attached hereto as Exhibit C, with a copy provided
to First Tennessee during the period when it holds any of the Capital
Securities; provided, that the financial statements of the Company required to
be delivered pursuant to such quarterly report shall be deemed to have been
furnished in compliance with such quarterly report if such financial statements
have been duly filed with the Commission as part of the Company’s Annual Report
on Form 10-K, Quarterly Reports on Form 10-Q or Current Reports on Form 8-K, as
applicable. If First Tennessee transfers the



--------------------------------------------------------------------------------

Capital Securities as contemplated by Section 7.8, in addition to the reporting
obligations of the Offerors to The Bank of New York and First Tennessee provided
for in this Section 7.9, the Offerors shall submit to the trustee designated in
the Transfer Notice such periodic reports as may be required by such trustee in
the form and at such times as such trustee may require. The Offerors acknowledge
and agree that The Bank of New York and such designated trustee and its
successors and assigns are third party beneficiaries of this Section 7.9.

7.10 Continued REIT Status.

Unless and until the Company’s Board of Directors determines that it is not in
the best interests of the Company’s stockholders, the Company will use its
commercially reasonable efforts to meet the requirements to qualify as a REIT
under Sections 856 through 860 of the Code for the taxable year ending
December 31, 2005 and succeeding taxable years.

Section 8. Covenants of the Placement Agents.

The Placement Agents covenant and agree with the Offerors that, during the
period from the date of this Agreement to the Closing Date, the Placement Agents
shall use their best efforts and take all action necessary or appropriate to
cause their representations and warranties contained in Section 6 to be true as
of the Closing Date, after giving effect to the transactions contemplated by
this Agreement, as if made on and as of the Closing Date. The Placement Agents
further covenant and agree not to engage in hedging transactions with respect to
the Capital Securities unless such transactions are conducted in compliance with
the Securities Act.

Section 9. Indemnification.

9.1. Indemnification Obligation.

The Offerors shall jointly and severally indemnify and hold harmless the
Placement Agents and the Purchasers and each of their respective agents,
employees, officers and directors and each person that controls either of the
Placement Agents or the Purchasers within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, and agents, employees,
officers and directors or any such controlling person of either of the Placement
Agents or the Purchasers (each such person or entity, an “Indemnified Party”)
from and against any and all losses, claims, damages, judgments, liabilities or
expenses, joint or several, to which such Indemnified Party may become subject
under the Securities Act, the Exchange Act or other federal or state statutory
law or regulation, or at common law or otherwise (including in settlement of any
litigation, if such settlement is effected with the written consent of the
Offerors, but excluding any such losses, claims, damages, judgments, liabilities
or expenses that are caused by the gross negligence or willful misconduct of the
Indemnified Party), insofar as such losses, claims, damages, judgments,
liabilities or expenses (or actions in respect thereof) arise out of, or are
based upon, or relate to, in whole or in part, (a) any untrue statement or
alleged untrue statement of a material fact contained in any information
(whether written or oral) or documents executed in favor of, furnished or made
available to the Placement Agents or the Purchasers by the Offerors, or (b) any
omission or alleged omission to state in any information (whether written or
oral) or documents executed in favor of, furnished or made available to the
Placement Agents or the Purchasers by the Offerors a material fact required to
be stated therein or necessary to make the statements therein not misleading,
and shall reimburse each Indemnified Party for any legal and other expenses as
such expenses are reasonably incurred by such Indemnified Party in connection
with investigating, defending, settling, compromising or paying any such loss,
claim, damage, judgments, liability, expense or action described in this
Section 9.1. In addition to their other obligations under this Section 9, the
Offerors hereby agree that, as an interim measure during the pendency of any
claim, action, investigation, inquiry or other proceeding arising out of, or
based upon, or related to the matters described above in this Section 9.1, they
shall



--------------------------------------------------------------------------------

reimburse each Indemnified Party on a quarterly basis for all reasonable legal
or other expenses incurred in connection with investigating or defending any
such claim, action, investigation, inquiry or other proceeding, notwithstanding
the absence of a judicial determination as to the propriety and enforceability
of the possibility that such payments might later be held to have been improper
by a court of competent jurisdiction. To the extent that any such interim
reimbursement payment is so held to have been improper, each Indemnified Party
shall promptly return such amounts to the Offerors together with interest,
determined on the basis of the prime rate (or other commercial lending rate for
borrowers of the highest credit standing) announced from time to time by First
Tennessee Bank National Association (the “Prime Rate”). Any such interim
reimbursement payments which are not made to an Indemnified Party within 30 days
of a request for reimbursement shall bear interest at the Prime Rate from the
date of such request.

9.2. Conduct of Indemnification Proceedings.

Promptly after receipt by an Indemnified Party under this Section 9 of notice of
the commencement of any action, such Indemnified Party shall, if a claim in
respect thereof is to be made against the Offerors under this Section 9, notify
the Offerors in writing of the commencement thereof; but, subject to
Section 9.4, the omission to so notify the Offerors shall not relieve them from
any liability pursuant to Section 9.1 which the Offerors may have to any
Indemnified Party unless and to the extent that the Offerors did not otherwise
learn of such action and such failure by the Indemnified Party results in the
forfeiture by the Offerors of substantial rights and defenses. In case any such
action is brought against any Indemnified Party and such Indemnified Party seeks
or intends to seek indemnity from the Offerors, the Offerors shall be entitled
to participate in, and, to the extent that they may wish, to assume the defense
thereof with counsel reasonably satisfactory to such Indemnified Party;
provided, however, if the defendants in any such action include both the
Indemnified Party and the Offerors and the Indemnified Party shall have
reasonably concluded that there may be a conflict between the positions of the
Offerors and the Indemnified Party in conducting the defense of any such action
or that there may be legal defenses available to it and/or other Indemnified
Parties which are different from or additional to those available to the
Offerors, the Indemnified Party shall have the right to select separate counsel
to assume such legal defenses and to otherwise participate in the defense of
such action on behalf of such Indemnified Party. Upon receipt of notice from the
Offerors to such Indemnified Party of their election to so assume the defense of
such action and approval by the Indemnified Party of counsel, the Offerors shall
not be liable to such Indemnified Party under this Section 9 for any legal or
other expenses subsequently incurred by such Indemnified Party in connection
with the defense thereof unless (i) the Indemnified Party shall have employed
such counsel in connection with the assumption of legal defenses in accordance
with the proviso in the preceding sentence (it being understood, however, that
the Offerors shall not be liable for the expenses of more than one separate
counsel representing the Indemnified Parties who are parties to such action), or
(ii) the Offerors shall not have employed counsel reasonably satisfactory to the
Indemnified Party to represent the Indemnified Party within a reasonable time
after notice of commencement of the action, in each of which cases the fees and
expenses of counsel of such Indemnified Party shall be at the expense of the
Offerors.

9.3. Contribution.

If the indemnification provided for in this Section 9 is required by its terms,
but is for any reason held to be unavailable to or otherwise insufficient to
hold harmless an Indemnified Party under Section 9.1 in respect of any losses,
claims, damages, liabilities or expenses referred to herein or therein, then the
Offerors shall contribute to the amount paid or payable by such Indemnified
Party as a result of any losses, claims, damages, judgments, liabilities or
expenses referred to herein (i) in such proportion as is appropriate to reflect
the relative benefits received by the Offerors, on the one hand, and the
Indemnified Party, on the other hand, from the offering of such Capital
Securities, or (ii) if the allocation



--------------------------------------------------------------------------------

provided by clause (i) above is not permitted by applicable law, in such
proportion as is appropriate to reflect not only the relative benefits referred
to in clause (i) above but also the relative fault of the Offerors, on the one
hand, and the Placement Agents, on the other hand, in connection with the
statements or omissions or inaccuracies in the representations and warranties
herein or other breaches which resulted in such losses, claims, damages,
judgments, liabilities or expenses, as well as any other relevant equitable
considerations. The respective relative benefits received by the Offerors, on
the one hand, and the Placement Agents, on the other hand, shall be deemed to be
in the same proportion, in the case of the Offerors, as the total price paid to
the Offerors for the Capital Securities sold by the Offerors to the Purchasers
(net of the compensation paid to the Placement Agents hereunder, but before
deducting expenses), and in the case of the Placement Agents, as the
compensation received by them, bears to the total of such amounts paid to the
Offerors and received by the Placement Agents as compensation. The relative
fault of the Offerors and the Placement Agents shall be determined by reference
to, among other things, whether the untrue statement or alleged untrue statement
of a material fact or the omission or alleged omission of a material fact or the
inaccurate or the alleged inaccurate representation and/or warranty relates to
information supplied by the Offerors or the Placement Agents and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission. The provisions set forth in Section 9.2 with
respect to notice of commencement of any action shall apply if a claim for
contribution is made under this Section 9.3; provided, however, that no
additional notice shall be required with respect to any action for which notice
has been given under Section 9.2 for purposes of indemnification. The Offerors
and the Placement Agents agree that it would not be just and equitable if
contribution pursuant to this Section 9.3 were determined by pro rata allocation
or by any other method of allocation that does not take account of the equitable
considerations referred to in this Section 9.3. The amount paid or payable by an
Indemnified Party as a result of the losses, claims, damages, judgments,
liabilities or expenses referred to in this Section 9.3 shall be deemed to
include, subject to the limitations set forth above, any legal or other expenses
reasonably incurred by such Indemnified Party in connection with investigating
or defending any such action or claim. In no event shall the liability of the
Placement Agents hereunder be greater in amount than the dollar amount of the
compensation (net of payment of all expenses) received by the Placement Agents
upon the sale of the Capital Securities giving rise to such obligation. No
person found guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person who was not found guilty of such fraudulent misrepresentation.

9.4. Additional Remedies.

The indemnity and contribution agreements contained in this Section 9 are in
addition to any liability that the Offerors may otherwise have to any
Indemnified Party.

9.5. Additional Indemnification.

The Company shall indemnify and hold harmless the Trust against all loss,
liability, claim, damage and expense whatsoever, as due from the Trust under
Sections 9.1 through 9.4 hereof.

Section 10. Rights and Responsibilities of Placement Agents.

10.1. Reliance.

In performing their duties under this Agreement, the Placement Agents shall be
entitled to rely upon any notice, signature or writing which they shall in good
faith believe to be genuine and to be signed or presented by a proper party or
parties. The Placement Agents may rely upon any opinions or certificates or
other documents delivered by the Offerors or their counsel or designees to
either the Placement Agents or the Purchasers.



--------------------------------------------------------------------------------

10.2. Rights of Placement Agents.

In connection with the performance of their duties under this Agreement, the
Placement Agents shall not be liable for any error of judgment or any action
taken or omitted to be taken unless the Placement Agents were grossly negligent
or engaged in willful misconduct in connection with such performance or
non-performance. No provision of this Agreement shall require the Placement
Agents to expend or risk their own funds or otherwise incur any financial
liability on behalf of the Purchasers in connection with the performance of any
of their duties hereunder. The Placement Agents shall be under no obligation to
exercise any of the rights or powers vested in them by this Agreement.

Section 11. Miscellaneous.

11.1. Disclosure Schedule.

The term “Disclosure Schedule,” as used herein, means the schedule, if any,
attached to this Agreement that sets forth items the disclosure of which is
necessary or appropriate as an exception to one or more representations or
warranties contained in Section 5 hereof; provided, that any item set forth in
the Disclosure Schedule as an exception to a representation or warranty shall be
deemed an admission by the Offerors that such item represents an exception,
fact, event or circumstance that is reasonably likely to result in a Material
Adverse Effect. The Disclosure Schedule shall be arranged in paragraphs
corresponding to the section numbers contained in Section 5. Nothing in the
Disclosure Schedule shall be deemed adequate to disclose an exception to a
representation or warranty made herein unless the Disclosure Schedule identifies
the exception with reasonable particularity and describes the relevant facts in
reasonable detail. Without limiting the generality of the immediately preceding
sentence, the mere listing (or inclusion of a copy) of a document or other item
in the Disclosure Schedule shall not be deemed adequate to disclose an exception
to a representation or warranty made herein unless the representation or
warranty has to do with the existence of the document or other item itself.
Information provided by the Company in response to any due diligence
questionnaire shall not be deemed part of the Disclosure Schedule and shall not
be deemed to be an exception to one or more representations or warranties
contained in Section 5 hereof unless such information is specifically included
on the Disclosure Schedule in accordance with the provisions of this
Section 11.1.

11.2. Legal Expenses.

At Closing, the Placement Agents shall provide a credit for the Offerors’
transaction-related legal expenses in the amount of $10,000.00.

11.3. Non-Disclosure.

Except as required by applicable law, including without limitation securities
laws and regulations promulgated thereunder, the Offerors shall not, and will
cause their advisors and representatives not to, issue any press release or
other public statement regarding the transactions contemplated by this Agreement
or the Operative Documents prior to or on the Closing Date. Notwithstanding
anything to the contrary, the Offerors may (1) consult any tax advisor regarding
U.S. federal income tax treatment or tax structure of the transaction
contemplated under this Agreement and the Operative Documents and (2) disclose
to any and all persons, without limitation of any kind, the U.S. Federal income
tax structure (in each case, within the meaning of Treasury Regulation §
1.6011-4) of the transaction contemplated under this Agreement and the Operative
Documents and all materials of any kind (including opinions or other tax
analyses) that are provided to you relating to such tax treatment and tax
structure. For this purpose, “tax structure” is limited to any facts relevant to
the U.S. federal income tax treatment of the transaction and does not include
information relating to identity of the parties.



--------------------------------------------------------------------------------

11.4. Notices.

Prior to the Closing, and thereafter with respect to matters pertaining to this
Agreement only, all notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, first-class mail, telex,
telecopier or overnight air courier guaranteeing next day delivery:

if to the Placement Agents, to:

FTN Financial Capital Markets

845 Crossover Lane, Suite 150

Memphis, Tennessee 38117

Telecopier: 901-435-4706

Telephone: 800-456-5460

Attention: James D. Wingett

and

Keefe, Bruyette & Woods, Inc.

787 7th Avenue

4th Floor

New York, New York 10019

Telecopier: 212-403-2000

Telephone: 212-403-1004

Attention: Mitchell Kleinman, General Counsel

with a copy to:

Lewis, Rice & Fingersh, L.C.

500 North Broadway, Suite 2000

St. Louis, Missouri 63102

Telecopier: 314-241-6056

Telephone: 314-444-7600

Attention: Thomas C. Erb, Esq.

and

Sidley Austin Brown & Wood LLP

787 7th Avenue

New York, New York 10019

Telecopier: 212-839-5599

Telephone: 212-839-5300

Attention: Renwick Martin, Esq.

if to the Offerors, to:

Capstead Mortgage Corporation

8401 North Central Expressway, Suite 800

Dallas, Texas 75225-4410

Telecopier: 214-874-2398

Telephone: 214-874-2350

Attention: Andrew F. Jacobs



--------------------------------------------------------------------------------

with a copy to:

Andrews Kurth LLP

1717 Main Street, Suite 3700

Dallas, Texas 75201

Telecopier: 214-659-4401

Telephone: 214-659-4400

Attention: David A. Barbour, Esq.

All such notices and communications shall be deemed to have been duly given
(i) at the time delivered by hand, if personally delivered, (ii) five business
days after being deposited in the mail, postage prepaid, if mailed, (iii) when
answered back, if telexed, (iv) the next business day after being telecopied, or
(v) the next business day after timely delivery to a courier, if sent by
overnight air courier guaranteeing next day delivery. From and after the Closing
Date, the foregoing notice provisions shall be superseded by any notice
provisions of the Operative Documents under which notice is given. The Placement
Agents, the Offerors, and their respective counsel, may change their respective
notice addresses from time to time by written notice to all of the foregoing
persons.

11.5. Parties in Interest, Successors and Assigns.

Except as expressly set forth herein, this Agreement is made solely for the
benefit of the Placement Agents, the Purchasers and the Offerors and any person
controlling the Placement Agents, the Purchasers or the Offerors and their
respective successors and assigns; and no other person shall acquire or have any
right under or by virtue of this Agreement. This Agreement shall inure to the
benefit of and be binding upon the successors and assigns of each of the
parties.

11.6. Counterparts.

This Agreement may be executed by the parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.

11.7. Headings.

The headings in this Agreement are for convenience of reference only and shall
not limit or otherwise affect the meaning hereof.

11.8. Governing Law.

THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS (AND NOT THE LAWS PERTAINING TO CONFLICTS OF LAWS) OF THE STATE OF
NEW YORK.

11.9. Entire Agreement.

This Agreement, together with the Operative Documents and the other documents
delivered in connection with the transactions contemplated by this Agreement, is
intended by the parties as a final expression of their agreement and intended to
be a complete and exclusive statement of the agreement and understanding of the
parties hereto in respect of the subject matter contained herein and therein.
There are no restrictions, promises, warranties or undertakings, other than
those set forth or referred to herein and therein. This Agreement, together with
the Operative Documents and the other documents delivered in connection with the
transaction contemplated by this Agreement, supersedes all prior agreements and
understandings between the parties with respect to such subject matter.



--------------------------------------------------------------------------------

11.10. Severability.

In the event that any one or more of the provisions contained herein, or the
application thereof in any circumstances, is held invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not be in any way impaired or affected, it being
intended that all of the Placement Agents’ and the Purchasers’ rights and
privileges shall be enforceable to the fullest extent permitted by law.

11.11. Survival.

The Placement Agents and the Offerors, respectively, agree that the
representations, warranties and agreements made by each of them in this
Agreement and in any certificate or other instrument delivered pursuant hereto
shall remain in full force and effect and shall survive the delivery of, and
payment for, the Capital Securities.

Signatures appear on the following page



--------------------------------------------------------------------------------

If this Agreement is satisfactory to you, please so indicate by signing the
acceptance of this Agreement and deliver such counterpart to the Offerors
whereupon this Agreement will become binding between us in accordance with its
terms.

 

Very truly yours,

CAPSTEAD MORTGAGE CORPORATION

By:

 

/S/ PHILLIP A. REINSCH

Name:

 

Phillip A. Reinsch

Title:

 

Senior Vice President and CFO

 

CAPSTEAD MORTGAGE TRUST II

By:

 

/S/ PHILLIP A. REINSCH

Name:

 

Phillip A. Reinsch

Title:

 

Administrator

CONFIRMED AND ACCEPTED,

as of the date first set forth above

FTN FINANCIAL CAPITAL MARKETS,

a division of First Tennessee Bank National Association,

as a Placement Agent

 

By:

 

/S/ JAMES D. WINGETT

Name:

 

James D. Wingett

Title:

 

Senior Vice President

KEEFE, BRUYETTE & WOODS, INC.,

a New York corporation, as a Placement Agent

 

By:

 

/S/ PETER J. WIRTH

Name:

 

Peter J. Wirth

Title:

 

Managing Director



--------------------------------------------------------------------------------

EXHIBIT A-1

FORM OF SUBSCRIPTION AGREEMENT

CAPSTEAD MORTGAGE TRUST II

CAPSTEAD MORTGAGE CORPORATION

SUBSCRIPTION AGREEMENT

December 15, 2005

THIS SUBSCRIPTION AGREEMENT (this “Agreement”) made among Capstead Mortgage
Trust II (the “Trust”), a statutory trust created under the Delaware Statutory
Trust Act (Chapter 38 of Title 12 of the Delaware Code, 12 Del. C. §§ 3801, et
seq.), Capstead Mortgage Corporation, a Maryland corporation, with its principal
offices located at 8401 North Central Expressway, Suite 800, Dallas, Texas
75225-4410 (the “Company” and, collectively with the Trust, the “Offerors”), and
First Tennessee Bank National Association (the “Purchaser”).

RECITALS:

A. The Trust desires to issue 40,000 of its Fixed/Floating Rate Capital
Securities (the “Capital Securities”), liquidation amount $1,000.00 per Capital
Security, representing an undivided beneficial interest in the assets of the
Trust (the “Offering”), to be issued pursuant to an Amended and Restated
Declaration of Trust (the “Declaration”) by and among the Company, Wilmington
Trust Company (“WTC”), the administrators named therein, and the holders (as
defined therein); and

B. The proceeds from the sale of the Capital Securities will be combined with
the proceeds from the sale by the Trust to the Company of its common securities,
and will be used by the Trust to purchase an equivalent amount of Fixed/Floating
Rate Junior Subordinated Debentures of the Company (the “Debentures”) to be
issued by the Company pursuant to an indenture to be executed by the Company and
WTC, as trustee (the “Indenture”); and

C. In consideration of the premises and the mutual representations and covenants
hereinafter set forth, the parties hereto agree as follows:

ARTICLE I

PURCHASE AND SALE OF CAPITAL SECURITIES

1.1. Upon the execution of this Agreement, the Purchaser hereby agrees to
purchase from the Trust 16,000 Capital Securities at a price equal to $1,000.00
per Capital Security (the “Purchase Price”) and the Trust agrees to sell such
Capital Securities to the Purchaser for said Purchase Price. The rights and
preferences of the Capital Securities are set forth in the Declaration. The
Purchase Price is payable in immediately available funds on December 15, 2005,
or such other business day as may be designated by the Purchaser, but in no
event later than December 30, 2005 (the “Closing Date”). The Offerors shall
provide the Purchaser wire transfer instructions no later than 3 days prior to
the Closing Date.

1.2. As a condition to its purchase of the Capital Securities, Purchaser shall
enter into the Joinder Agreement to the Master Custodian Agreement, the form of
which is attached hereto as Exhibit A (the “Custodian Agreement”) and, in
accordance therewith, the certificate for the Capital Securities shall be
delivered by the Trust on the Closing Date to the custodian in accordance with
the Custodian Agreement. Purchaser shall not transfer the Capital Securities to
any person or entity except in accordance with the terms of the Custodian
Agreement.



--------------------------------------------------------------------------------

1.3. The Placement Agreement, dated December 6, 2005 (the “Placement
Agreement”), among the Offerors and the placement agents identified therein (the
“Placement Agents”) includes certain representations and warranties, covenants
and conditions to closing and certain other matters governing the Offering. The
Placement Agreement is hereby incorporated by reference into this Agreement and
the Purchaser shall be entitled to each of the benefits of the Placement Agents
and the Purchaser under the Placement Agreement and shall be entitled to enforce
the obligations of the Offerors under such Placement Agreement as fully as if
the Purchaser were a party to such Placement Agreement.

1.4. Anything herein or in the Placement Agreement notwithstanding, the Offerors
acknowledge and agree that, so long as Purchaser holds some or all of the
Capital Securities, the Purchaser may in its discretion from time to time
transfer or sell, or sell or grant participation interests in, some or all of
such Capital Securities to one or more parties, provided that any such
transaction complies, as applicable, with the registration requirements of the
Securities Act of 1933, as amended (the “Securities Act”) and any other
applicable securities laws, is pursuant to an exemption therefrom, or is
otherwise not subject thereto.

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF PURCHASER

2.1. The Purchaser understands and acknowledges that neither the Capital
Securities nor the Debentures have been registered under the Securities Act or
any other applicable securities law, are being offered for sale by the Trust in
transactions not requiring registration under the Securities Act, and may not be
offered, sold, pledged or otherwise transferred by the Purchaser except in
compliance with the registration requirements of the Securities Act or any other
applicable securities laws, pursuant to an exemption therefrom or in a
transaction not subject thereto.

2.2. The Purchaser represents and warrants that, except as contemplated under
Section 1.4 hereof, it is purchasing the Capital Securities for its own account,
for investment, and not with a view to, or for offer or sale in connection with,
any distribution thereof in violation of the Securities Act or other applicable
securities laws, subject to any requirement of law that the disposition of its
property be at all times within its control and subject to its ability to resell
such Capital Securities pursuant to an effective registration statement under
the Securities Act or under Rule 144A or any other exemption from registration
available under the Securities Act or any other applicable securities law.

2.3. The Purchaser represents and warrants that neither the Offerors nor the
Placement Agents are acting as a fiduciary or financial or investment adviser
for the Purchaser.

2.4. The Purchaser represents and warrants that it is not relying (for purposes
of making any investment decision or otherwise) upon any advice, counsel or
representations (whether written or oral) of the Offerors or of the Placement
Agents.

2.5. The Purchaser represents and warrants that (a) it has consulted with its
own legal, regulatory, tax, business, investment, financial and accounting
advisers in connection herewith to the extent it has deemed necessary, (b) it
has had a reasonable opportunity to ask questions of and receive answers from
officers and representatives of the Offerors concerning their respective
financial condition and results of operations and the purchase of the Capital
Securities, and any such questions have been answered to its satisfaction,
(c) it has had the opportunity to review all publicly available records and
filings concerning the Offerors and it has carefully reviewed such records and
filings that it considers



--------------------------------------------------------------------------------

relevant to making an investment decision, and (d) it has made its own
investment decisions based upon its own judgment, due diligence and advice from
such advisers as it has deemed necessary and not upon any view expressed by the
Offerors or the Placement Agents.

2.6. The Purchaser represents and warrants that it is a “qualified institutional
buyer” as defined under Rule 144A under the Securities Act. If the Purchaser is
a dealer of the type described in paragraph (a)(1)(ii) of Rule 144A under the
Securities Act, it owns and invests on a discretionary basis not less than U.S.
$25,000,000.00 in securities of issuers that are not affiliated with it. The
Purchaser is not a participant-directed employee plan, such as a 401(k) plan, or
any other type of plan referred to in paragraph (a)(1)(i)(D) or (a)(1)(i)(E) of
Rule 144A, or a trust fund referred to in paragraph (a)(1)(i)(F) of Rule 144A
that holds the assets of such a plan, unless investment decisions with respect
to the plan are made solely by the fiduciary, trustee or sponsor of such plan.

2.7. The Purchaser represents and warrants that on each day from the date on
which it acquires the Capital Securities through and including the date on which
it disposes of its interests in the Capital Securities, either (i) it is not
(a) an “employee benefit plan” (as defined in Section 3(3) of the United States
Employee Retirement Income Security Act of 1974, as amended (“ERISA”)) which is
subject to the provisions of Part 4 of Subtitle B of Title I of ERISA, or any
entity whose underlying assets include the assets of any such plan (an “ERISA
Plan”), (b) any other “plan” (as defined in Section 4975(e)(1) of the United
States Internal Revenue Code of 1986, as amended (the “Code”)) which is subject
to the provisions of Section 4975 of the Code or any entity whose underlying
assets include the assets of any such plan (a “Plan”), (c) an entity whose
underlying assets include the assets of any such ERISA Plan or other Plan by
reason of Department of Labor regulation section 2510.3-101 or otherwise, or
(d) a governmental or church plan that is subject to any federal, state or local
law which is substantially similar to the provisions of Section 406 of ERISA or
Section 4975 of the Code (a “Similar Law”); or (ii) the purchase, holding and
disposition of the Capital Securities by it will satisfy the requirements for
exemptive relief under Prohibited Transaction Class Exemption (“PTCE”) 84-14,
PTCE 90-1, PTCE 91-38, PTCE 95-60, PTCE 96-23 or a similar exemption, or, in the
case of a plan subject to a Similar Law, will not result in a non-exempt
violation of such Similar Law.

2.8. The Purchaser represents and warrants that it is acquiring the Capital
Securities as principal for its own account for investment and, except as
contemplated under Section 1.4 hereof, not for sale in connection with any
distribution thereof. It was not formed solely for the purpose of investing in
the Capital Securities, and additional capital or similar contributions were not
specifically solicited from any person owning a beneficial interest in it for
the purpose of enabling it to purchase any Capital Securities. The Purchaser is
not a (i) partnership, (ii) common trust fund or (iii) special trust, pension,
profit sharing or other retirement trust fund or plan in which the partners,
beneficiaries or participants, as applicable, may designate the particular
investments to be made or the allocation of any investment among such partners,
beneficiaries or participants, and except as contemplated under Section 1.4
hereof, it agrees that it shall not hold the Capital Securities for the benefit
of any other person and shall be the sole beneficial owner thereof for all
purposes and that it shall not sell participation interests in the Capital
Securities or enter into any other arrangement pursuant to which any other
person shall be entitled to a beneficial interest in the distribution on the
Capital Securities. The Capital Securities purchased directly or indirectly by
the Purchaser constitute an investment of no more than 40% of its assets. The
Purchaser understands and agrees that any purported transfer of the Capital
Securities to a purchaser which would cause the representations and warranties
of Section 2.6 and this Section 2.8 to be inaccurate shall be null and void ab
initio and the Offerors retain the right to resell any Capital Securities sold
to non-permitted transferees.

2.9. The Purchaser represents and warrants that it has full power and authority
to execute and deliver this Agreement, to make the representations and
warranties specified herein, and to consummate the transactions contemplated
herein and it has full right and power to subscribe for Capital Securities and
perform its obligations pursuant to this Agreement.



--------------------------------------------------------------------------------

2.10. The Purchaser represents and warrants that no filing with, or
authorization, approval, consent, license, order, registration, qualification or
decree of, any governmental body, agency or court having jurisdiction over the
Purchaser, other than those that have been made or obtained, is necessary or
required for the performance by the Purchaser of its obligations under this
Agreement or to consummate the transactions contemplated herein.

2.11. The Purchaser represents and warrants that this Agreement has been duly
authorized, executed and delivered by the Purchaser.

2.12. The Purchaser understands and acknowledges that the Company will rely upon
the truth and accuracy of the foregoing acknowledgments, representations,
warranties and agreements and agrees that, if any of the acknowledgments,
representations, warranties or agreements deemed to have been made by it by its
purchase of the Capital Securities are no longer accurate, it shall promptly
notify the Company.

2.13. The Purchaser understands that no public market exists for any of the
Capital Securities, and that it is unlikely that a public market will ever exist
for the Capital Securities.

2.14. The Purchaser is an “accredited investor” pursuant to Regulation D
promulgated under the Securities Act.

2.15. The Purchaser is a “qualified purchaser” within the meaning of
Section 2(a)(51) of the Investment Company Act.

ARTICLE III

MISCELLANEOUS

3.1. Any notice or other communication given hereunder shall be deemed
sufficient if in writing and sent by registered or certified mail, return
receipt requested, international courier or delivered by hand against written
receipt therefor, or by facsimile transmission and confirmed by telephone, to
the following addresses, or such other address as may be furnished to the other
parties as herein provided:

 

To the Offerors:

  

Capstead Mortgage Corporation

  

8401 North Central Expressway, Suite 800

  

Dallas, Texas 75225-4410

  

Attention: Andrew F. Jacobs

  

Fax: 214-874-2398

 

To the Purchaser:

  

First Tennessee Bank National Association

  

845 Crossover Lane, Suite 150

  

Memphis, Tennessee 38117

  

Attention: David Work

  

Fax: 901-435-7983

Unless otherwise expressly provided herein, notices shall be deemed to have been
given on the date of mailing, except notice of change of address, which shall be
deemed to have been given when received.



--------------------------------------------------------------------------------

3.2. This Agreement shall not be changed, modified or amended except by a
writing signed by the parties to be charged, and this Agreement may not be
discharged except by performance in accordance with its terms or by a writing
signed by the party to be charged.

3.3. Upon the execution and delivery of this Agreement by the Purchaser, this
Agreement shall become a binding obligation of the Purchaser with respect to the
purchase of Capital Securities as herein provided.

3.4. NOTWITHSTANDING THE PLACE WHERE THIS AGREEMENT MAY BE EXECUTED BY ANY OF
THE PARTIES HERETO, THE PARTIES EXPRESSLY AGREE THAT ALL THE TERMS AND
PROVISIONS HEREOF SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW.

3.5. The parties agree to execute and deliver all such further documents,
agreements and instruments and take such other and further action as may be
necessary or appropriate to carry out the purposes and intent of this Agreement.

3.6. This Agreement may be executed in one or more counterparts each of which
shall be deemed an original, but all of which shall together constitute one and
the same instrument.

3.7. In the event that any one or more of the provisions contained herein, or
the application thereof in any circumstances, is held invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not be in any way impaired or affected, it being
intended that all of the Offerors’ and the Purchaser’s rights and privileges
shall be enforceable to the fullest extent permitted by law.

Signatures appear on the following page



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement is agreed to and accepted as of the day and
year first written above.

 

FIRST TENNESSEE BANK NATIONAL ASSOCIATION

By:                                                                            

Print Name:                                                             

Title:                                                                         

 

CAPSTEAD MORTGAGE CORPORATION

By:                                                                       
         

Name:                                                                      
     

Title:                                                                      
       

 

CAPSTEAD MORTGAGE TRUST II

By:                                                                       
         

Name:                                                                      
     

Title:  Administrator



--------------------------------------------------------------------------------

EXHIBIT A-2

FORM OF SUBSCRIPTION AGREEMENT

CAPSTEAD MORTGAGE TRUST II

CAPSTEAD MORTGAGE CORPORATION

SUBSCRIPTION AGREEMENT

December 15, 2005

THIS SUBSCRIPTION AGREEMENT (this “Agreement”) made among Capstead Mortgage
Trust II (the “Trust”), a statutory trust created under the Delaware Statutory
Trust Act (Chapter 38 of Title 12 of the Delaware Code, 12 Del. C. §§ 3801, et
seq.), Capstead Mortgage Corporation, a Maryland corporation, with its principal
offices located at 8401 North Central Expressway, Suite 800, Dallas, Texas
75225-4410 (the “Company” and, collectively with the Trust, the “Offerors”), and
Preferred Term Securities XX, Ltd. (the “Purchaser”).

RECITALS:

A. The Trust desires to issue 40,000 of its Fixed/Floating Rate Capital
Securities (the “Capital Securities”), liquidation amount $1,000.00 per Capital
Security, representing an undivided beneficial interest in the assets of the
Trust (the “Offering”), to be issued pursuant to an Amended and Restated
Declaration of Trust (the “Declaration”) by and among the Company, Wilmington
Trust Company (“WTC”), the administrators named therein, and the holders (as
defined therein); and

B. The proceeds from the sale of the Capital Securities will be combined with
the proceeds from the sale by the Trust to the Company of its common securities,
and will be used by the Trust to purchase an equivalent amount of Fixed/Floating
Rate Junior Subordinated Debentures of the Company (the “Debentures”) to be
issued by the Company pursuant to an indenture to be executed by the Company and
WTC, as trustee (the “Indenture”); and

C. In consideration of the premises and the mutual representations and covenants
hereinafter set forth, the parties hereto agree as follows:

ARTICLE I

PURCHASE AND SALE OF CAPITAL SECURITIES

1.1. Upon the execution of this Agreement, the Purchaser hereby agrees to
purchase from the Trust 24,000 Capital Securities at a price equal to $1,000.00
per Capital Security (the “Purchase Price”) and the Trust agrees to sell such
Capital Securities to the Purchaser for said Purchase Price. The rights and
preferences of the Capital Securities are set forth in the Declaration. The
Purchase Price is payable in immediately available funds on December 15, 2005,
or such other business day as may be designated by the Purchaser, but in no
event later than December 30, 2005 (the “Closing Date”). The Offerors shall
provide the Purchaser wire transfer instructions no later than 3 days prior to
the Closing Date.

1.2. The certificate for the Capital Securities shall be delivered by the Trust
on the Closing Date to the Purchaser or its designee.

1.3. The Placement Agreement, dated December 6, 2005 (the “Placement
Agreement”), among the Offerors and the Placement Agents identified therein
includes certain representations and



--------------------------------------------------------------------------------

warranties, covenants and conditions to closing and certain other matters
governing the Offering. The Placement Agreement is hereby incorporated by
reference into this Agreement and the Purchaser shall be entitled to each of the
benefits of the Placement Agents and the Purchaser under the Placement Agreement
and shall be entitled to enforce the obligations of the Offerors under such
Placement Agreement as fully as if the Purchaser were a party to such Placement
Agreement.

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF PURCHASER

2.1. The Purchaser understands and acknowledges that neither the Capital
Securities nor the Debentures have been registered under the Securities Act of
1933, as amended (the “Securities Act”), or any other applicable securities law,
are being offered for sale by the Trust in transactions not requiring
registration under the Securities Act, and may not be offered, sold, pledged or
otherwise transferred by the Purchaser except in compliance with the
registration requirements of the Securities Act or any other applicable
securities laws, pursuant to an exemption therefrom or in a transaction not
subject thereto.

2.2. The Purchaser represents, warrants and certifies that (i) it is not a “U.S.
person” as such term is defined in Rule 902 under the Securities Act, (ii) it is
not acquiring the Capital Securities for the account or benefit of any such U.S.
person, (iii) the offer and sale of Capital Securities to the Purchaser
constitutes an “offshore transaction” under Regulation S of the Securities Act,
and (iv) it will not engage in hedging transactions with regard to the Capital
Securities unless such transactions are conducted in compliance with the
Securities Act and the Purchaser agrees to the legends and transfer restrictions
set forth on the Capital Securities certificate.

2.3. The Purchaser represents and warrants that it is purchasing the Capital
Securities for its own account, for investment, and not with a view to, or for
offer or sale in connection with, any distribution thereof in violation of the
Securities Act or other applicable securities laws, subject to any requirement
of law that the disposition of its property be at all times within its control
and subject to its ability to resell such Capital Securities pursuant to an
effective registration statement under the Securities Act or under Rule 144A or
any other exemption from registration available under the Securities Act or any
other applicable Securities law.

2.4. The Purchaser represents and warrants that it has full power and authority
to execute and deliver this Agreement, to make the representations and
warranties specified herein, and to consummate the transactions contemplated
herein and it has full right and power to subscribe for Capital Securities and
perform its obligations pursuant to this Agreement.

2.5. The Purchaser, a Cayman Islands Company whose business includes issuance of
certain notes and acquiring the Capital Securities and other similar securities,
represents and warrants that it has such knowledge and experience in financial
and business matters that it is capable of evaluating the merits and risks of
purchasing the Capital Securities, has had the opportunity to ask questions of,
and receive answers and request additional information from, the Offerors and is
aware that it may be required to bear the economic risk of an investment in the
Capital Securities for an indefinite period of time.

2.6. The Purchaser represents and warrants that no filing with, or
authorization, approval, consent, license, order, registration, qualification or
decree of, any governmental body, agency or court having jurisdiction over the
Purchaser, other than those that have been made or obtained, is necessary or
required for the performance by the Purchaser of its obligations under this
Agreement or to consummate the transactions contemplated herein.



--------------------------------------------------------------------------------

2.7. The Purchaser represents and warrants that this Agreement has been duly
authorized, executed and delivered by the Purchaser.

2.8. The Purchaser represents and warrants that (i) the Purchaser is not in
violation or default of any term of its Memorandum of Association or Articles of
Association, of any provision of any mortgage, indenture, contract, agreement,
instrument or contract to which it is a party or by which it is bound or of any
judgment, decree, order, writ or, to its knowledge, any statute, rule or
regulation applicable to the Purchaser which would prevent the Purchaser from
performing any material obligation set forth in this Agreement; and (ii) the
execution, delivery and performance of and compliance with this Agreement, and
the consummation of the transactions contemplated herein, will not, with or
without the passage of time or giving of notice, result in any such material
violation, or be in conflict with or constitute a default under any such term,
or the suspension, revocation, impairment, forfeiture or non-renewal of any
permit, license, authorization or approval applicable to the Purchaser, its
business or operations or any of its assets or properties which would prevent
the Purchaser from performing any material obligations set forth in this
Agreement.

2.9. The Purchaser represents and warrants that the Purchaser is an exempted
company with limited liability duly incorporated, validly existing and in good
standing under the laws of the jurisdiction where it is organized, with full
power and authority to perform its obligations under this Agreement.

2.10. The Purchaser understands and acknowledges that the Company will rely upon
the truth and accuracy of the foregoing acknowledgments, representations,
warranties and agreements and agrees that, if any of the acknowledgments,
representations, warranties or agreements deemed to have been made by it by its
purchase of the Capital Securities are no longer accurate, it shall promptly
notify the Company.

2.11. The Purchaser understands that no public market exists for any of the
Capital Securities, and that it is unlikely that a public market will ever exist
for the Capital Securities.

2.12. The Purchaser is a “qualified purchaser” within the meaning of
Section 2(a)(51) of the Investment Company Act.

ARTICLE III

MISCELLANEOUS

3.1. Any notice or other communication given hereunder shall be deemed
sufficient if in writing and sent by registered or certified mail, return
receipt requested, international courier or delivered by hand against written
receipt therefor, or by facsimile transmission and confirmed by telephone, to
the following addresses, or such other address as may be furnished to the other
parties as herein provided:

 

To the Offerors:

  

Capstead Mortgage Corporation

     

8401 North Central Expressway, Suite 800

        

Dallas, Texas 75225-4410

        

Attention: Andrew F. Jacobs

        

Fax: 214-874-2398

  

To the Purchaser:

  

Preferred Term Securities XX, Ltd.

     

c/o Maples Finance Limited

        

P.O. Box 1093 GT

        

Queensgate House

        

South Church Street

  



--------------------------------------------------------------------------------

     

George Town, Grand Cayman

        

Cayman Islands

        

Attention: The Directors

        

Fax: 345-945-7100

  

Unless otherwise expressly provided herein, notices shall be deemed to have been
given on the date of mailing, except notice of change of address, which shall be
deemed to have been given when received.

3.2. This Agreement shall not be changed, modified or amended except by a
writing signed by the parties to be charged, and this Agreement may not be
discharged except by performance in accordance with its terms or by a writing
signed by the party to be charged.

3.3. Upon the execution and delivery of this Agreement by the Purchaser, this
Agreement shall become a binding obligation of the Purchaser with respect to the
purchase of Capital Securities as herein provided.

3.4. NOTWITHSTANDING THE PLACE WHERE THIS AGREEMENT MAY BE EXECUTED BY ANY OF
THE PARTIES HERETO, THE PARTIES EXPRESSLY AGREE THAT ALL THE TERMS AND
PROVISIONS HEREOF SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW.

3.5. The parties agree to execute and deliver all such further documents,
agreements and instruments and take such other and further action as may be
necessary or appropriate to carry out the purposes and intent of this Agreement.

3.6. This Agreement may be executed in one or more counterparts each of which
shall be deemed an original, but all of which shall together constitute one and
the same instrument.

3.7. In the event that any one or more of the provisions contained herein, or
the application thereof in any circumstances, is held invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not be in any way impaired or affected, it being
intended that all of the Offerors’ and the Purchaser’s rights and privileges
shall be enforceable to the fullest extent permitted by law.

Signatures appear on the following page



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have set my hand the day and year first written above.

 

PREFERRED TERM SECURITIES XX, LTD.

By:                                                                            

Print Name:                                                             

Title:                                                                         

IN WITNESS WHEREOF, this Subscription Agreement is agreed to and accepted as of
the day and year first written above.

 

CAPSTEAD MORTGAGE CORPORATION

By:                                                                       
         

Name:                                                                      
     

Title:                                                                      
       

 

CAPSTEAD MORTGAGE TRUST II

By:                                                                       
         

Name:                                                                      
     

Title: Administrator